Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2020, 03/18/2021, and 11/05/2021 were filed after and on the filing date of the instant application on 06/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1, 10, and 11 are recited limitations “… generate/generating … a tag on …”, and “… using the tag included in the utterance content …” And thus, it is unclear whether “generate/generating a tag” is the same as “the tag included in the utterance content” or not. There is insufficient antecedent basis for this limitation in the claims.
And, if they are the same then there is insufficient support definition(s) for specifying these limitations in the claims (i.e., missing step(s)/process to include/adding “a tag/the tag” into “the utterance content”), and therefore rendering the claimed invention of the claim unclear.
Dependent claims 2-9 also are rejected for the same reasons set forth above because they are depended on the rejected independent claim(s).
Appropriate correction is required.

■ Claim 1 is recited “limitation “a database register configured …” in line 3 of the claim, “… in a database in association …” in line 4 of the claim, and “… search the database …” in line 8 of the claim.  And thus, it is unclear whether the “a database register configured …” is the same as the “… in a database in …”, and is the same as “… search the database …” or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 2-3 and 6-7 also are recited “the database” in the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badaskar (US-PGPUB 2014/0081633 A1.

As for claims 1, 10, and 11, Badaskar discloses a response device, a response method (Fig.1, Device(s) 104a-104b, DA (Digital Assistant) 102a-102b, Fig.2-4C, and related description, Figure 1 depicted, and ¶ [22], [24] discuss a response device such as user’s device 104a/b includes DA (digital assistant) client 102a/b for performing a method to acquire input data and generating output response to the user (e.g., speech, visual, etc.)), and a non-transitory computer-readable storage medium (Fig.1, 104a-b, Fig.2, 104, Memory 250, ¶ [14] discusses “… processors, memory, and one or more programs stored … executed by the … processors include instructions for performing the operations”),  comprising: a data acquirer (Figs.1-2, Fig.3A, Digital Assistant 326, Photo Module 132, Local tag/Photo Storage 362) configured to acquire data to which metadata is added (Figs.1-3B, Fig.4A, Provide multiple media items … media items are each associated with a respective tag … - 402, ¶ [10] discusses “… providing multiple media items each associated with respective tag … tags are stored with … metadata”, ¶ [85], [88], a data acquirer such as  the digital assistant 326 includes photo module 132 for acquiring photograph media items, the local tag/photo storage 362 stores the photographs data and metadata tags, and ¶ [106]-[107], block 402); a database register configured to generate a tag (Fig.1, Photo and Tag Database 130, Fig,3A, Local Tag/Photo Storage 362) on the basis of the metadata and register the generated tag in a database ¶ [25], a photo and tag database 130 stores “registered” data as well as metadata and generated tags, and photo-tag module 132 creates tags, stores tags, and links “registered” tags to locations); an utterance content interpreter (Fig.3A, 300 Digital Assistant, STT (Speech-To-Text) Processing Module 330) configured to interpret content of an utterance of a user (Fig.1, 104a-104b, DA (Digital Assistant) 102a-102b, Fig.2A, Figs.2-3A, ¶ [7] discusses “… use of natural language processing … digital assistant … interpret the user’s input to deduce the user’s intent …”, ¶ [22], a digital assistant that interprets natural language input in spoken “utterance” to deduce user intent ( e.g., identify a task type, performs actions based on the intent, etc., and ¶ [ [58],  an utterance content interpreter such as the STT module 330 receives speech input (e.g., a user utterance captured in a voice recording)); a searcher (Fig.3A, Search Module 361) configured to search the database using the tag included in the utterance content when an intention to search for the data has been interpreted by the utterance content interpreter (Fig.1, Photo and Tag Database 130, Fig.3A, Search Module 361, Local Tag/Photo Storage 362, Fig.4A, step 412, ¶ [11] discusses “providing a natural language text string … to a search query for … media items … corresponds to a speech input from a user”, ¶ [83], define the user's intent, and generate a response ( e.g., provide an output to the user, etc.,) to fulfill the user's intent, and ¶ [86]-[87], searches a database (e.g., tag database 130) based on user input “user’s utterance”, and search module 360 generates search queries based on speech input “user’s utterance”); and a responder (Fig.1, 104a-104b, DA (Digital Assistant) 102a-102b) configured to cause an outputter to output information according output can be provided as voice, text messages, videos, etc., ¶ [83], generate a response ( e.g., provide an output to the user, etc.,) to fulfill the user's intent, and ¶ [102]).

As for claims 2-4, Badaskar discloses wherein the responder is configured to cause the outputter to output the data associated with the tag in the database as it is (Figs.1-4C, ¶ [25], [88], photographs with tags as in the photo and tag database 130), wherein the database has data with which two or more tags are associated (Figs.1-4C, ¶ [33], includes a date tag, a time tag, etc., and ¶ [88]), and wherein the responder is configured to cause the outputter to output the data or the metadata of an attribute matching an attribute of content of a tag obtained from the utterance content within the metadata added to the data associated with the tag obtained from the content of the utterance of the user (Figs.1-4C, ¶ [13], [87], [121], an attribute such as a confidence value, ranked based the attribute for more likely to match, and outputting for displayed), and wherein the responder is configured to generate an image showing a graph using the search result and cause the outputter, which is a display, to output the generated image (Figs.1-4C, ¶ [39], output can be provided as graphics, etc.).

As for claims 5, and 8-9, Badaskar discloses wherein the responder is configured to cause the outputter to output information about a staff member associated with the content of the utterance of the user interpreted by the utterance content interpreter with reference to corresponding information in which semantic content is associated with the staff member (Figs.1-4C, ¶ [22], combining speech recognition techniques with 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above.



Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Bedadala et al. (US-PGPUB 2018/0329993 A1) disclose receiving a voice/text query in a natural language and translate it to a native database management language to respond to the query (See Abstract).
Prakash et al. (US-PGPUB 2019/0272296 A1) systems and methods for natural language question answering (See Fig.1).
Sarikaya et al. (U.S. Patent No. 10.217,462 B2) directed to automating the development of a user interface platform to enable a user to vocally interact with a website, web service, or other application (See Fig.1).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
03/16/2022